                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    DOMINIC VARRECCHIO                                        CIVIL ACTION

    VERSUS                                                        NO. 20-413
                                                                      21

    PENN NATIONAL GAMING, ET AL.                           SECTION “R” (2)



                         ORDER AND REASONS


       Before the Court is plaintiff Dominic Varrecchio’s motion to remand

this matter to state court.1 Also before the Court are defendant Brad Hirsch’s

motion to dismiss for failure to state a claim,2 and defendant Penn National

Gaming’s (“PNG”) motion for summary judgment.3 Because the Court finds

that it lacks diversity jurisdiction, the Court grants plaintiff’s motion to

remand and dismisses defendants’ motions.



I.     BACKGROUND

       This case arises from an alleged accident on the premises of

defendant’s casino hotel. Plaintiff, a citizen of Louisiana, alleges that, as a

guest at defendant’s Boomtown Casino Hotel on February 19, 2020, he fell



1      R. Doc. 12.
2      R. Doc. 11.
3      R. Doc. 14.
off his toilet and sustained injuries.4 On January 28, 2021, plaintiff filed suit

in the 24th Judicial District Court for the Parish of Jefferson, alleging that

defendants’ negligence caused his injuries.5 His complaint named PNG, the

hotel’s alleged owner, Brad Hirsch, the hotel’s alleged Vice President and

General Manager, and various unnamed hotel employees.6

      Defendants removed this action to federal court, contending that

Louisiana defendant Brad Hirsch was fraudulently joined to destroy

diversity, and that complete diversity exists between plaintiff and PNG, a

Pennsylvania corporation.7 Defendant Hirsch moved to dismiss plaintiff’s

claims against him under Federal Rule of Civil Procedure 12(b)(6).8 PNG

moved for summary judgment under Rule 56, contending that it

contractually delegated the duties owed to plaintiff to Ramelli Janitorial

Services, Inc. (“Ramelli”).9

      Following PNG’s motion for summary judgment, plaintiff sought leave

to amend his complaint to add Ramelli, a Louisiana corporation, as a




4     R. Doc. 1-1 ¶ 4.
5     Id. ¶ 5.
6     Id. ¶ 4.
7     R. Doc. 1 ¶ 3, 6.
8     R. Doc. 11.
9     R. Doc. 14 at 2-3.
                                       2
defendant.10 The Court granted plaintiff’s motion,11 and plaintiff filed his

amended complaint, alleging that Ramelli’s negligence caused his injuries.12

      Plaintiff now moves for remand on the grounds that the addition of

Ramelli destroyed diversity and, accordingly, this Court’s subject-matter

jurisdiction.13 Defendants do not dispute that the joinder of Ramelli deprives

this Court of jurisdiction, but instead ask the Court to rule on defendant

Hirsch’s motion to dismiss before ruling on plaintiff’s motion for remand.14

The Court considers the parties’ arguments below.



II.   DISCUSSION

      A defendant may remove a civil action filed in state court if the federal

court has original jurisdiction over the action. See 28 U.S.C. § 1441(a). For

diversity jurisdiction to exist, the amount in controversy must exceed

$75,000, and there must be complete diversity between plaintiffs and

defendants. See 28 U.S.C. § 1332(a); Owen Equip. & Erection Co. v. Kroger,

437 U.S. 365, 373 (1978). Having a plaintiff and a defendant who are citizens

of the same state ordinarily destroys complete diversity. See McLaughlin v.


10    R. Doc. 29.
11    R. Doc. 40.
12    R. Doc. 41 ¶ 4.
13    R. Doc. 46.
14    R. Doc. 49.
                                      3
Miss. Power Co., 376 F.3d 344, 353 (5th Cir. 2004). The Court may permit

joinder of a non-diverse defendant after removal. 28 U.S.C. § 1447(e). Once

it permits joinder of a non-diverse defendant, it must remand the case to

state court. Cobb v. Delta Exports, Inc., 186 F.3d 675, 677 (5th Cir. 1999).

      The parties do not dispute that plaintiff is a Louisiana citizen. Further,

plaintiff alleges, and defendants PNG and Hirsch do not dispute, that

Ramelli is a Louisiana corporation.15 Further, defendants do not dispute that

Ramelli was properly joined as a defendant in this matter. Accordingly, the

Court finds that Ramelli is a citizen of Louisiana for the purposes of diversity

jurisdiction. Because plaintiff and Ramelli are citizens of the same state, the

requirements of complete diversity under 28 U.S.C. § 1332 are no longer

satisfied. McLaughlin, 376 F.3d at 353. Therefore, the Court must remand

this matter to state court. Cobb, 186 F.3d at 677.

      Having found that the Court lacks subject-matter jurisdiction, the

Court is without authority to rule on defendant Hirsch’s motion to dismiss,

or defendant PNG’s motion for summary judgment. The Court dismisses the

defendants’ motions.




15    R. Doc. 41 at 3 ¶ 1. The Court also notes that defendant’s purported
      contract with Ramelli states that Ramelli is a Louisiana corporation,
      maintaining an address in New Orleans. See R. Doc. 14-7 at 1, 7.
                                     4
III. CONCLUSION

     For the foregoing reasons, the Court GRANTS plaintiff’s motion to

remand. The Court hereby remands this matter to the 24th Judicial District

Court for the Parish of Jefferson, State of Louisiana. PNG’s motion for

summary judgment and Hirsch’s motion to dismiss for failure to state a claim

are DISMISSED for lack of jurisdiction.




                                        9th day of July, 2021.
          New Orleans, Louisiana, this _____


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                     5
